DETAILED ACTION
This Non-Final Office Action is in response to the arguments, amendments, and Request for Continued Examination filed November 30, 2020.
Claims 1-4, 10-14, and 20 are currently amended.
Claims 1-20 are currently pending and have been considered below.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 30, 2020 has been entered.
 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed towards an abstract idea without significantly more or transformed into a practical application.
The independent claims (1 and 11) are directed towards a system that receives conveyance (elevator/escalator) device data from a sensor, transmitting the data to a computing device, where the computing device receives the data, transmits the data to a web server via API, where the web server receives and uniformalizes the data to store and generate a user interface. The uniformalizing is based on a lookup table that maps the data to error codes with web server codes and stores the codes. The system is merely a repair administration system that provides an interface for a user to have access to device data in order to determine repairs/inspections for a conveyance device (elevator/escalator). This is based on later claims that specifically discuss scheduling, receiving, and generating inspection reports for the conveyance device. Further, the originally filed specification discusses the system as merely providing the conveyance data to be accessed by stakeholders to determine errors and faults within the operation of the device [52-57]. Also, the determination is used for inspection and other 
Step 2(a)(II) considers the additional elements of the independent claims based on whether the elements transform the abstract idea into a practical application. The additional elements claimed are, “computing device”, “API”, “web server”, and the step of “uniformalizing data”. The computing device, API, and web server are described in the originally filed specification figures 1, 2, and paragraphs [181-192]. Based on the figures, paragraphs, and claims as currently written the device, API, and web server are merely generic technological elements used to implement the abstract idea. The web server, API, and computing device provide generic computer elements to receive, transmit, and display data. These aspects are not transformative into a practical application. Refer to MPEP 2106.05(f) and 2106.05(h). 
The “uniformalizing data” steps are merely using generic techniques of converting data using a lookup table that is described in originally disclosed specification [135]. The lookup table is a generic analysis aspect that is merely taking data and mapping it to a code to be displayed. Thus the claims merely describe generic technological elements to implement the 
Step 2(b) considers the additional elements of the independent claims based on being significantly more than the identified abstract idea. The additional elements claimed are, “computing device”, “API”, “web server”, and the step of “uniformalizing data”. The computing device, API, and web server are described in the originally filed specification figures 1, 2, and paragraphs [181-192]. Based on the figures, paragraphs, and claims as currently written the device, API, and web server are merely generic technological elements used to implement the abstract idea. The web server, API, and computing device provide generic computer elements to receive, transmit, and display data. These aspects are not significantly more than the identified abstract idea. Refer to MPEP 2106.05(f) and 2106.05(h). 
The “uniformalizing data” steps are merely using generic techniques of converting data using a lookup table that is described in originally disclosed specification [135]. The lookup table is a generic analysis aspect that is merely taking data and mapping it to a code to be displayed. Thus the claims merely describe generic technological elements to implement the abstract idea with elements that receive, generically analyze, and display the 
Dependent claims 4, 7, 14, and 17 do not recite any additional elements nor do the claims describe any additional abstract idea. Dependent claims 4, 7, 14, and 17 merely provide descriptions for different data that are non-functional descriptive elements. Merely describing titles for the entities as inspector or authority (claims 4 and 14) and describing data as inspection data (7 and 17) merely describe titles to the different data elements that have no functional element for the system itself. The entities and data described are to provide a human reader a relationship as to what is being stored, but the system merely understands the data as data and based on the claims, the system does not operate differently based on the data for entities or inspection differently based on what the data is called.
Dependent claims 5, 8-10, 15 and 18-20 do not recite any additional elements and do describe additional aspects of the identified abstract idea. The dependent claims describe receiving data and transmitting a notification (claims 5, 8, 15, and 18), receiving data, analyzing and displaying (claims 10 and 20), and describing what the notification is, which would is merely non-functional descriptive material (claims 9 and 19). Receiving data, analyzing, and displaying/transmitting a notification is merely collecting, analyzing, and displaying based on the collection and analysis (MPEP 2106.05(f)). Claims 9 and 19 are merely 
Dependent claims 2, 3, 6, 12, 13, and 16 do recite additional elements and do describe additional aspects of the identified abstract idea. The dependent claims describe additional elements of: xml web services data (2 and 12), API and manufacturer application (3 and 13), and a GUI (6 and 16). The data being xml web services is described in figures 26a-29c and paragraphs [148-153], the API and manufacturer application is described in figures 1-4 and paragraphs [75 and 84], and the GUI is described in figures 1-4, 22-24, and paragraphs [81-83]. From the paragraphs and figures considered the additional elements merely describe generic computer elements used as a tool to implement the abstract idea (MPEP 2106.05(f) and MPEP 2106.05(h)). The xml data is merely an aspect of the web portal data and one of ordinary skill in the art would recognize that xml data is an element of web servers based on the very nature and elements within a web portal/server (refer to IBM terminology W – web server). The API, manufacturer application, and GUI are using the generic 
The claimed invention is directed towards an abstract idea without significantly more or transformed into a practical application, thus claims 1-20 are rejected under 35 U.S.C. for being directed at non-statutory subject matter.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4, 10, 11, 13, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Park [2010/0058248] in view of McKinley et al [2016/0012707], hereafter McKinley].
Regarding claim 1, Park discloses a method for data retrieval and uniformalization of error codes associated with conveyance devices, comprising: 
a conveyance device controller configured for: receiving conveyance device data from at least one sensor associated with a conveyance device (Fig 1, 3A, and paragraphs [23-28]; Park discloses a building management system that receives data from building automation systems including elevators (interpreted as conveyance device controller).); 
transmitting the conveyance device data to a computing device (Fig 1, 3A, and paragraphs [26 and 31-36]; Park discloses a building management system that receives data from building automation systems including elevators (interpreted as conveyance device controller). The data is sent to a computing device to be viewed through a GUI and widget for user presentation and interaction.); 
the computing device configured for: receiving the conveyance device data from the conveyance device controller (Fig 1, 3A, and paragraphs [26 and 31-36]; Park discloses a building management system that receives data from building automation systems including elevators (interpreted as ; 
transmitting the conveyance device data to a web server (Figs 1, 3A, 3B, and paragraphs [43-49 and 55-56]; Park discloses that the system transmits the data through a web service to present and interact on the user GUI.); 
the web server configured for: receiving the conveyance device data from the computing device (Figs 1, 3A, 3B, and paragraphs [43-49]; Park discloses that the system transmits the data through a web service to present and interact on the user GUI.); 
uniformalizing the conveyance device data; storing the uniformalized conveyance device data; and generating a user interface for displaying the uniformalized conveyance device data (Figs 1, 3A, 3B, and paragraphs [23-26 and 55-61]; Park discloses that the system aggregates and normalizes the data from the BAS/BMS to resolve temporal and formatting differences to be displayed properly on the GUI.); 
wherein the uniformalizing the conveyance device data comprises: 
storing the web server codes and uniformalized data into a database of the web server, wherein the database of the web server has data restrictions; and converting said conveyance device data to match said data restrictions (Figs 1, 3A, 3B, and paragraphs [23-26 and 55-61]; Park discloses that the system aggregates and normalizes the data from the .
Park discloses the above-enclosed limitations regarding a building systems GUI that provides normalized data and formatting data differences to fit the GUI 
McKinley teaches via an Application Programming Interface (API) (Fig 1E and paragraphs [61-62 and 84-88]; McKinley teaches a similar maintenance interface system that has the system receive data and sends it to a computing device (similar to Park) and the combination is based on the specific structural aspects that the system sends to the user device through an API. It would be obvious for one of ordinary skill in the art to combine the web services GUI of Park with the ability for the system to use API as taught by McKinley as the API allows for further integration with different devices and greater accessibility with the user interface.);
determining a mapping using a look up table that maps the error codes and the conveyance device data to web server codes and uniformalized data; storing the web server codes and uniformalized data into a database of the web server (Fig 3A-3C and paragraphs [62-65, 71-84, and 103-110]; McKinley teaches a similar GUI interface for maintenance for different objects, and McKinley teaches specifically that errors and operating status can be provided with additional details based on the manufacturer 
Park discloses a maintenance interface system that provides a GUI that collects and provides requests and other data from elevators and other devices that are formatted and normalized and McKinley teaches a similar maintenance portal that provides an API and notifications/errors based on manufacturer information and codes from the devices. 
It would be obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the maintenance interface system that provides a GUI that collects and provides requests and other data from elevators and other devices that are formatted and normalized of Park the ability for a portal to provide an API and notifications/errors based on manufacturer information and codes from the 
Therefore, from this teaching of McKinley, it would be obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the maintenance interface system that provides a GUI that collects and provides requests and other data from elevators and other devices that are formatted and normalized of Park the ability for a portal to provide an API and notifications/errors based on manufacturer information and codes from the devices as taught by McKinley for the purposes of the operating status provides urgent and scheduled maintenance information that would give equipment a longer lifetime based on proper maintenance and safer procedures when a device is operating outside normal ranges.
Regarding claim 3, the combination teaches the above-enclosed limitations; 
McKinley further teaches wherein the web server provides a web portal; and further comprises installing a manufacturer application and API, wherein said manufacturer application and API transmit data to the web portal (Figs 1E and paragraphs [62-63 and 78-85]; McKinley teaches that the API and web portal can provide application interface that includes the different manufacturer information and data.).  
Regarding claim 4, the combination teaches the above-enclosed limitations; 
wherein the web server provides access to the web portal to one or more entities comprising an inspector and an authority (Figs 1E and paragraphs [62-78]; McKinley teaches that the API and web portal can provide application interface that includes the different manufacturer information and data. The entities include access for different users including equipment operators, customers, and others. Examiner notes that in terms of interpretation the technician is interpreted as “an inspector” and the customer as “an authority” 
Further, the inspector and authority are interpreted as non-functional descriptive material. The functional aspect is that the system provides access to different (two) users and the titles are merely descriptive labels that are for a human reader and do not alter the functioning aspect how the system operates.).  
Regarding claim 10, the combination teaches the above-enclosed limitations; 
wherein the web server analyzes datasets, displays performance and deficiency information, and sends out one or more electronic notifications to the one or more entities (Paragraphs [77-89]; McKinley teaches that the service system gathers sensor information, analyzes regarding manufacturer normal operating status, and sends notifications to customer and technicians if urgent repairs or other information needs to be sent.).  
Regarding claim 11, Park discloses a web server system for data retrieval and uniformalization of error codes associated with conveyance devices, comprising: 
a conveyance device controller configured for: receiving conveyance device data from at least one sensor associated with a conveyance device (Fig 1, 3A, and paragraphs [23-28]; Park discloses a building management system that receives data from building automation systems including elevators (interpreted as conveyance device controller).); 
transmitting the conveyance device data to a computing device (Fig 1, 3A, and paragraphs [26 and 31-36]; Park discloses a building management system that receives data from building automation systems including elevators (interpreted as conveyance device controller). The data is sent to a computing device to be viewed through a GUI and widget for user presentation and interaction.); 
the computing device configured for: receiving the conveyance device data from the conveyance device controller (Fig 1, 3A, and paragraphs [26 and 31-36]; Park discloses a building management system that receives data from building automation systems including elevators (interpreted as conveyance device controller). The data is sent to a computing device to be viewed through a GUI and widget for user presentation and interaction.); 
transmitting the conveyance device data to a web server (Figs 1, 3A, 3B, and paragraphs [43-49 and 55-56]; Park discloses that the system transmits the data through a web service to present and interact on the user GUI.); 
the web server configured for: receiving the conveyance device data from the computing device (Figs 1, 3A, 3B, and paragraphs [43-49]; Park discloses that the system transmits the data through a web service to present and interact on the user GUI.); 
uniformalizing the conveyance device data; storing the uniformalized conveyance device data; and generating a user interface for displaying the uniformalized conveyance device data (Figs 1, 3A, 3B, and paragraphs [23-26 and 55-61]; Park discloses that the system aggregates and normalizes the data from the BAS/BMS to resolve temporal and formatting differences to be displayed properly on the GUI.); 
wherein the uniformalizing the conveyance device data comprises: 
storing the web server codes and uniformalized data into a database of the web server, wherein the database of the web server has data restrictions; and converting said conveyance device data to match said data restrictions (Figs 1, 3A, 3B, and paragraphs [23-26 and 55-61]; Park discloses that the system aggregates and normalizes the data from the BAS/BMS to resolve temporal and formatting differences (interpreted as data restrictions) to be displayed properly on the GUI as well as storing the data within the system.).
Park discloses the above-enclosed limitations regarding a building systems GUI that provides normalized data and formatting data differences to fit the GUI 
McKinley teaches via an Application Programming Interface (API) (Fig 1E and paragraphs [61-62 and 84-88]; McKinley teaches a similar maintenance interface system that has the system receive data and sends it to a computing device (similar to Park) and the combination is based on the specific structural aspects that the system sends to the user device through an API. It would be obvious for one of ordinary skill in the art to combine the web services GUI of Park with the ability for the system to use API as taught by McKinley as the API allows for further integration with different devices and greater accessibility with the user interface.);
determining a mapping using a look up table that maps the error codes and the conveyance device data to web server codes and uniformalized data; storing the web server codes and uniformalized data into a database of the web server (Fig 3A-3C and paragraphs [62-65, 71-84, and 103-110]; McKinley teaches a similar GUI interface for maintenance for different objects, and McKinley teaches specifically that errors and operating status can be provided with additional details based on the manufacturer identifier information. This is interpreted as mapping as the codes and notifications are based on the signals from the devices (elevators) and sent and notifications determined based on the operating status and manufacturer information stored. This would be obvious to combine with Park as Park teaches an interface system that provides notification regarding different maintenance items and McKinley teaches the specific mapping and notification elements with the storing of manufacturer operating information that would be obvious as the operating status provides urgent and scheduled maintenance information that would give equipment a longer lifetime based on proper maintenance and safer procedures when a device is operating outside normal ranges.).
Park discloses a maintenance interface system that provides a GUI that collects and provides requests and other data from elevators and other devices that are formatted and normalized and McKinley teaches a similar maintenance portal that provides an API and notifications/errors based on manufacturer information and codes from the devices. 

Therefore, from this teaching of McKinley, it would be obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the maintenance interface system that provides a GUI that collects and provides requests and other data from elevators and other devices that are formatted and normalized of Park the ability for a portal to provide an API and notifications/errors based on manufacturer information and codes from the devices as taught by McKinley for the purposes of the operating status provides urgent and scheduled maintenance information .   
Regarding claim 13, the combination teaches the above-enclosed limitations; 
McKinley further teaches wherein the web server provides a web portal; and further comprises installing a manufacturer application and API, wherein said manufacturer application and API transmit data to the web portal (Figs 1E and paragraphs [62-63 and 78-85]; McKinley teaches that the API and web portal can provide application interface that includes the different manufacturer information and data.).  
Regarding claim 14, the combination teaches the above-enclosed limitations; 
wherein the web server provides access to the web portal to one or more entities comprising an inspector and an authority (Figs 1E and paragraphs [62-78]; McKinley teaches that the API and web portal can provide application interface that includes the different manufacturer information and data. The entities include access for different users including equipment operators, customers, and others. Examiner notes that in terms of interpretation the technician is interpreted as “an inspector” and the customer as “an authority” 
Further, the inspector and authority are interpreted as non-functional descriptive material. The functional aspect is that the system provides 
Regarding claim 20, the combination teaches the above-enclosed limitations; 
McKinley further teaches wherein the web server analyzes datasets, displays performance and deficiency information, and sends out one or more electronic notifications to the one or more entities (Paragraphs [77-89]; McKinley teaches that the service system gathers sensor information, analyzes regarding manufacturer normal operating status, and sends notifications to customer and technicians if urgent repairs or other information needs to be sent.).  
Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Park [2010/0058248] in view of McKinley et al [2016/0012707], hereafter McKinley, further in view of Connelly et al [2004/0039805], hereafter Connelly.
Regarding claim 2, the combination teaches the above-enclosed limitations; 
Park further discloses wherein the conveyance device data is xml web services data and the conveyance device data is retrieved, uniformalized and stored on a datastore (Paragraphs [43-55]; Park discloses that the system presents data through XML files and stores the normalized data from the .
The combination teaches the above-enclosed limitations, however, the combination does not specifically disclose that the conveyance device data is xml web services data;
Connelly teaches (Fig 1 and paragraphs [22-30]) a similar maintenance system for elevators and other devices that provides the device data through XML data where the data includes the incident (similar to the combination that has the device date errors and notifications for what needs urgent/scheduled maintenance based on the stored information). The combination is based on the structural aspects of Connelly within the combined API and web services presentation and GUI of the combination that allows for the system to have another way to analyze and identify incidents from the data the devices send.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the API and web services system that receives and notifies maintenance needs based on the data of the combination the ability for the received conveyance device data to be XML data as taught by Connelly as the combination is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of ordinary 
Therefore, from this teaching of Connelly, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the API and web services system that receives and notifies maintenance needs based on the data of the combination the ability for the received conveyance device data to be XML data as taught by Connelly for the purposes of the structural aspects allows for the system to have another way to analyze and identify incidents from the data the devices send providing greater avenues to ensure maintenance issues are repaired properly and timely.
Regarding claim 12, the combination teaches the above-enclosed limitations;
Park further discloses wherein the conveyance device data is xml web services data and the conveyance device data is retrieved, uniformalized and stored on a datastore (Paragraphs [43-55]; Park discloses that the system presents data through XML files and stores the normalized data from the devices. Examiner notes that the data is sent through and received within .
The combination teaches the above-enclosed limitations, however, the combination does not specifically disclose that the conveyance device data is xml web services data;
Connelly teaches (Fig 1 and paragraphs [22-30]) a similar maintenance system for elevators and other devices that provides the device data through XML data where the data includes the incident (similar to the combination that has the device date errors and notifications for what needs urgent/scheduled maintenance based on the stored information). The combination is based on the structural aspects of Connelly within the combined API and web services presentation and GUI of the combination that allows for the system to have another way to analyze and identify incidents from the data the devices send.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the API and web services system that receives and notifies maintenance needs based on the data of the combination the ability for the received conveyance device data to be XML data as taught by Connelly as the combination is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination were 
Therefore, from this teaching of Connelly, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the API and web services system that receives and notifies maintenance needs based on the data of the combination the ability for the received conveyance device data to be XML data as taught by Connelly for the purposes of the structural aspects allows for the system to have another way to analyze and identify incidents from the data the devices send providing greater avenues to ensure maintenance issues are repaired properly and timely.
Claims 5-9 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Park [2010/0058248] in view of McKinley et al [2016/0012707], hereafter McKinley, further in view of Wetly et al [2012/0072356], hereafter Wetly.
Regarding claim 5, the combination teaches the above-enclosed limitations; 
McKinley further teaches further comprising the web server receiving an inspection order via the web portal from the authority and, in response, the web server transmitting an electronic notification to the inspector to conduct an inspection of the conveyance device (Paragraphs [and 87-90]; McKinley teaches that the system receives notifications sent to the technician (interpreted as inspector) and that the customer information is included in the inspection service notification.).
The combination teaches the above-enclosed limitations regarding a technician getting a service notification in response to a notification to conduct an inspection, however, the combination does not specifically disclose that the system receives an inspection order; 
Wetly teaches (paragraphs [27-34]) a similar maintenance system that has an inspector (similar to the operator) receives a schedule from the customer (similar to and interpreted as authority) to inspect an elevator with all the information necessary to complete the inspection (interpreted as inspection order). It would be obvious to combine the maintenance system of the combination that allows notifications sent to the technician including service notifications of the combination the ability to have the inspection order received as taught by Wetly as the inspection order elements ensures proper documentation from beginning-to-end of scheduling the inspection and completing the inspection to ensure both the authority and customer are within regulatory compliance.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the service notification system between a customer and technician with service 
   Therefore, from this teaching of Wetly, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the service notification system between a customer and technician with service notifications sent through the API/portal of the combination the ability for the notification to be an inspection order as taught by Wetly for the purposes of the inspection order elements ensures proper documentation from beginning-to-end of scheduling the inspection and completing the inspection to ensure both the authority and customer are within regulatory compliance.
Regarding claim 6, the combination teaches the above-enclosed limitations; 
Wetly further teaches wherein the web portal displays a scheduling graphical user interface (GUI) to the inspector to schedule the inspection of the conveyance device (Paragraphs [27-32 and 40-45]; Wetly teaches that the system has elements to schedule, add notes, and complete inspections. Within the combination, Park and McKinley teach the web portal for the different users and the functionality of inspector scheduling is taught by Wetly. Further, McKinley teaches [87-89] that a service technician can call/notify and provide information to a customer prior to a service event that can be interpreted as scheduling through the GUI/interface.).  
Regarding claim 7, the combination teaches the above-enclosed limitations with regards to different users having access to the data through the API/interface between the customer and the technicians, however, the combination does not specifically teach that the portal retrieves inspection reports;
Wetly teaches wherein the web portal receives inspection report data from the inspector, and wherein the inspection report data and the inspection order are accessible by one or more of the different service providers via the web portal (Paragraphs [27-35 and 42-45]; Wetly teaches a similar maintenance system that provides customer access to inspection documents and other elements of the inspection information such as deadlines and appointments through the interface (similar to the interface of the combination that provides access and notifications to different users). It would be obvious to include in the interface between a customer and service technician different notifications and information of the combination the . 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the service notification system between a customer and technician with service notifications sent through the API/portal of the combination the ability for the notification to be an inspection order accessible through a similar interface to the different users as taught by Wetly since the claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination were predictable as the inspection order elements ensures proper documentation from beginning-to-end of scheduling the inspection and completing the inspection to ensure both the authority and customer are within regulatory compliance.
   Therefore, from this teaching of Wetly, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the service notification system between a customer and technician with service notifications sent through the 
Regarding claim 8, the combination teaches the above-enclosed limitations; 
Wetly further teaches wherein the web server automatically generates one or more actions for the one or more different service providers based on rules that invoked by the inspection report data, and the web server transmits an electronic notification of the one or more action to the one more different services providers regarding the one or more actions (Paragraphs [32-45]; Wetly further teaches that the system can update the customer portal in terms of compliance information (such as report deadlines) that updates based on the necessary information (flagging timelines, updating scheduling of future maintenance, and status of tests).).  
Regarding claim 9, the combination teaches the above-enclosed limitations;
McKinley further teaches wherein the one or more actions comprise the one or more different service providers initiating a maintenance call . 
Regarding claim 15, the combination teaches the above-enclosed limitations; 
McKinley further teaches further comprising the web server receiving an inspection order via the web portal from the authority and, in response, the web server transmitting an electronic notification to the inspector to conduct an inspection of the conveyance device (Paragraphs [and 87-90]; McKinley teaches that the system receives notifications sent to the technician (interpreted as inspector) and that the customer information is included in the inspection service notification.).
The combination teaches the above-enclosed limitations regarding a technician getting a service notification in response to a notification to conduct an inspection, however, the combination does not specifically disclose that the system receives an inspection order; 
Wetly teaches (paragraphs [27-34]) a similar maintenance system that has an inspector (similar to the operator) receives a schedule from the customer (similar to and interpreted as authority) to inspect an elevator with 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the service notification system between a customer and technician with service notifications sent through the API/portal of the combination the ability for the notification to be an inspection order as taught by Wetly since the claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination were predictable as the inspection order elements ensures proper documentation from beginning-to-end of scheduling the inspection and completing the inspection to ensure both the authority and customer are within regulatory compliance.
Therefore, from this teaching of Wetly, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed 
Regarding claim 16, the combination teaches the above-enclosed limitations; 
Wetly further teaches wherein the web portal displays a scheduling graphical user interface (GUI) to the inspector to schedule the inspection of the conveyance device (Paragraphs [27-32 and 40-45]; Wetly teaches that the system has elements to schedule, add notes, and complete inspections. Within the combination, Park and McKinley teach the web portal for the different users and the functionality of inspector scheduling is taught by Wetly. Further, McKinley teaches [87-89] that a service technician can call/notify and provide information to a customer prior to a service event that can be interpreted as scheduling through the GUI/interface.).  
Regarding claim 17, the combination teaches the above-enclosed limitations with regards to different users having access to the data through the API/interface between the customer and the technicians, however, the 
Wetly teaches wherein the web portal receives inspection report data from the inspector, and wherein the inspection report data and the inspection order are accessible by one or more of the different service providers via the web portal (Paragraphs [27-35 and 42-45]; Wetly teaches a similar maintenance system that provides customer access to inspection documents and other elements of the inspection information such as deadlines and appointments through the interface (similar to the interface of the combination that provides access and notifications to different users). It would be obvious to include in the interface between a customer and service technician different notifications and information of the combination the ability for the information and notifications to be the inspection report generated by the inspection that is accessible through a similar interface as taught by Wetly as the inspection reports allows for a customer to ensure they are complying with regulatory bodies and proper documentation is kept regarding equipment maintenance.). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the service notification system between a customer and technician with service notifications sent through the API/portal of the combination the ability for the notification to be an inspection order accessible through a similar 
Therefore, from this teaching of Wetly, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the service notification system between a customer and technician with service notifications sent through the API/portal of the combination the ability for the notification to be an inspection order accessible through a similar interface to the different users as taught by Wetly for the purposes of the inspection order elements ensures proper documentation from beginning-to-end of scheduling the inspection and completing the inspection to ensure both the authority and customer are within regulatory compliance.  
Regarding claim 18, the combination teaches the above-enclosed limitations; 
Wetly further teaches wherein the web server automatically generates one or more actions for the one or more different service providers based on rules that invoked by the inspection report data, and the web server transmits an electronic notification of the one or more action to the one more different services providers regarding the one or more actions (Paragraphs [32-45]; Wetly further teaches that the system can update the customer portal in terms of compliance information (such as report deadlines) that updates based on the necessary information (flagging timelines, updating scheduling of future maintenance, and status of tests).).  
Regarding claim 19, the combination teaches the above-enclosed limitations;
McKinley further teaches wherein the one or more actions comprise the one or more different service providers initiating a maintenance call (Paragraphs [87-89]; McKinley teaches that the maintenance service technician can call the customer in terms of the service being completed. This would be in combination with the updates and other information based on the inspection report (Wetly teaches scheduling further inspections and other aspects) that in the combination would invoke a service technician calling the customer.). 
Response to Arguments
In response to the arguments filed November 30, 2020 on pages 8-9 regarding the 35 USC 101 rejections, specifically that claimed invention describes a practical application.
Examiner respectfully disagrees.
Applicant’s arguments are based on features in the claims that are not specifically claimed or described in the claims as currently written. The arguments describe different manufacturer elevators with different error codes and the uniformalization being an interpretation, collection, and uniformalization based on having singular error codes displayed based on the uniformity within the system, however, the current claims are merely describing having a lookup table with error codes to web server codes. There is no specific description or claim language regarding the different types of error codes being translated to a uniform error code nor the error codes being from different systems with different requirements that the system uniformalizes to a specific, interpreted result. Examiner notes that the claims do not show how the system specifically translates or uniformalizes the different error codes being from different manufacturers into an interpreted singular error code for display (as the arguments imply). A lookup table is a generic way of mapping and storing data that is interpreted as generic analysis that does not transform the abstract idea and does not describe an additional element as significantly more than the identified abstract idea.

Lacking any further arguments, claims 1-20 are maintaining the 35 USC 101 rejection as the claimed invention is directed towards an abstract idea without significantly more or transformed into a practical application, per the rejection above in light of the amended claim elements.
In response to the arguments filed November 30, 2020 on pages 9-11 regarding the 35 USC 103 rejections, specifically that the cited prior art does not anticipate the newly amended claim elements.
Examiner respectfully disagrees.
In terms of the arguments regarding the independent claims (as well as dependent claims 3-5 and 13-15) being rejected as anticipated by Hall in view of Liu further in view of Furem, the arguments are moot as Examiner has considered the amendments and applied new prior art of Park in view of McKinley to anticipate claims 1, 3, 4, 10, 11, 13, 14, and 20 thus the arguments of the deficiencies of Hall, Liu, and Furem are rendered moot.

All rejections made towards the dependent claims are maintained due to the lack of a reply by the applicant in regards to distinctly and specifically point out the supposed errors in the Examiner’s action in the prior Office Action (37 CFR 1.111).  The Examiner asserts that the applicant only argues that the dependent claims should be allowable because the independent claims are unobvious and patentable over Park in view of McKinley, and, where appropriate, in further view of Connelly, and, where appropriate, further in view of Wetly. 
Lacking any further arguments, claims 1-20 are maintaining the 35 USC 103 rejection as being anticipated by the prior art, as per the newly amended claims above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hedley et al [2010/0286937] (building management with normalization and standardization of data before being stored, communicated, and displayed);
Mahoney et al [2018/0282112] (automated elevator maintenance);
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW CHASE LAKHANI whose telephone number is (571)272-5687.  The examiner can normally be reached on M-F 730am - 5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aryan Weisenfeld can be reached on 571-272-6602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is 






/A.C.L./Examiner, Art Unit 3689                                                                                                                                                                                                        
/PAUL R FISHER/Primary Examiner, Art Unit 3689